                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


HARVEY HAIR,                                         )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:18-CV-110-D
NANCY A. BERRYHILL, Acting Commissioner              )
of Social Security,                                  )
                    Defendant.                       )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court adopts the conclusions in the
M&R [D.E. 27]. The court DENIES plaintiff's motion for judgment on the pleadings [D.E. 21],
GRANTS defendant's motion for judgment on the pleadings [D.E. 24], AFFIRMS defendant's
final decision, and DISMISSES this action.


This Judgment Filed and Entered on March 4, 2019, and Copies To:
Vaughn Stephen Clauson                               (via CM/ECF electronic notification)
Jamie D.C. Dixon                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
March 4, 2019                                (By) /s/ Nicole Sellers
                                              Deputy Clerk
